208. Mr. President, it is with genuine pleasure that, on behalf of the Republic of Guinea, I welcome your election to the Presidency of the twenty-sixth session of the United Nations General Assembly. We are all the more gratified by your election since, through you and your country, we are welcoming here a true representative of our great Afro Asian family. This means that, as a representative of the third world to which we belong and whose firm will it is to put an end to all foreign domination, you, Sir, for many reasons are in a favorable position to understand the urgent appeal made by representatives of almost three quarters of the world's population. We also take this opportunity to congratulate the VicePresidents who will be at your side and will work to ensure the complete success of this session of the General Assembly.
209.	The Republic of Guinea is very happy to extend its warm congratulations to the delegations of the fraternal States of Bahrain, Bhutan and Qatar, and to wish all progress and prosperity to their courageous peoples.
210.	Despite all the efforts of our Organization to promote peace, progress and justice, my delegation is compelled to state that the international situation presents a very grave picture, and this is all the more disturbing because of the persistence of colonial oppression and the many imperialist colonial aggressions that have gained ground everywhere.
211.	Only one year ago, through me, my delegation from this very rostrum [1859th meeting] warned international public opinion of Portuguese preparations for aggression, aggression that was to be launched against our country from the territory of Guinea (Bissau), with the complicity of NATO forces. Despite the many warnings of my country to the Lisbon Fascists and despite our urgent appeals to the United Nations, precisely during the celebration of its twenty-fifth anniversary, 50 days later, on 22 November 1970, my country became the victim of a barbarous aggression.
212.	Allow me today, 28 September the thirteenth anniversary of the historic vote by which my people rejected all forms of subjection and domination and achieved full sovereignty to extend to the representatives present here and to the valiant peoples which they represent the fraternal greetings of the people of Guinea and of their enlightened leader, President Ahmed Sdkou Toure, Supreme Authority of the Revolution, CommanderinChief of the People's Revolutionary Armys whose firm faith, indomitable courage, clairvoyance, lucidity, political wisdom and high moral virtues have made it possible for our people to frustrate all the Machiavellian plans hatched by the imperialists and to make our Republic a bastion of the anti-imperialist front in Africa.
213.	Since 22 November 1970 the people of Guinea has been confronted by a very serious situation. The imperialist colonialist aggression perpetrated on 22 November 1970 against Guinea by the Portuguese colonialist forces, supported by the NATO Powers, bears witness to the implementation by the imperialist camp of a plan for neo-colonialist reconquest of those zones of liberty which had freed themselves from the fetters placed on Africa by capitalist Europe. That brutal and brazen aggression, which was in violation of all rules of international law including the right of our people to live under its political and social regime, is evidence that imperialism recognizes only one law the law of force, the law of arbitrary violence, which it uses to oppose the legitimate cause of peoples struggling for independence, sovereignty and peace, namely, the peoples of Africa, Asia and Latin America.
214.	I have already stated that today is the thirteenth anniversary of the historic decision of the people of Guinea to free themselves from colonialism and to recover their own personality and sovereignty. In so doing, my Government undertook the solemn commitment to adhere to Article 1, paragraph 2, of the Charter of the United Nations, to develop with all countries of the world friendly relations based on the principle of equal rights and self-determination of peoples.
215.	The international community will agree with me that it took only a few years for my country to achieve full political independence, to embark upon a full non-capitalist economic development and to achieve a genuinely African anti-imperialist regime. In Africa and in the world, it has been shown today that Guinea, thanks to its judicious political choice and to the efficiency of its organic structures, has ever-greater prestige among the forces of progress and peace.
216.	Thus, the creation of' a national currency, the nationalization of banks and insurance companies, foreign trade, transportation and power; refusal to grant permission for foreign military bases on our territory; the absence of all foreign technical assistance in our administration; the control by the State over our natural resources, as well as the integration of the entire Army within our civil service with all political rights and career guarantees that are granted to all citizens; the promulgation of a single social security code, which makes no distinction whatever on grounds of sex or profession; the reform of the school system; the reduction of the salary spectrum; the effective exercise by our people of all the attributes of sovereignty by means of the 8,000 committees which have been set up as local revolutionary authorities in our country; and the permanent mobilization of our people for the purpose of ensuring our defense all this has made our country a strong ant-imperialist force in: Africa and has placed our country irrevocably on the side of those peoples who have always refused to bow down before imperialism.
217.	By the reconversion of its structures and thinking, therefore, our country has refused to accept any foreign influence or ideology, be it military, economic, political or cultural.
218.	The great progress achieved by my country in the field of social democracy has impelled international imperialism and its henchmen to undertake a policy of political and military aggression against our people and its freely chosen regime.
219.	Thus, operating from certain neighboring African States, some expatriates after having served the French colonial army in operations aimed at the colonial reconquest of IndoChina and Algeria are now serving the cause of the Portuguese enemy.	 
220.	The perfidious aggression of 22 November 1970 was carried out by Fascist Portugal; however, it is quite clear today that this aggression was planned, prepared and directed by a French network, namely, the Foccard group, acting in cooperation with the Federal Republic of Germany and other NATO countries.
221.	The attacks of the Portuguese hordes against the Republic of Guinea are not of recent date, and our
Organization bears witness to this, because, mindful of its international commitments with respect to the Charter, my Government has informed the United Nations, through the Security Council, of political and military aggressions that have been .directed against our sovereignty and our existence.
222.	The Security Council of the United Nations will recall that in July 1961, in February 1962, in April and October 1965, as well as in October 1966 and in June 1967, through letters sent to the President of the Security Council and to the SecretaryGeneral, my Government notified that body of the United Nations, which is responsible for the maintenance of international peace and security of the following: first, constant violations of Guinean air space by Portuguese military aircraft; and secondly, bombardments of our villages by Portuguese aircraft and by Portuguese artillery, causing much loss of life and considerable property damage.
223.	The Security Council members will recall the communication sent by the Republic of Guinea dated 27 August 1968, on which date a Guinean civil aircraft, after having made a navigation error, was compelled to make a forced landing in Guinea (Bissau) because it ran out of fuel and was confiscated, while its two man crew was detained by the Portuguese authorities.
224.	Our Assembly will also recall the appeal sent out by all the Heads of African States at a summit meeting held in Addis Ababa after the aggression of 27 August 1969 which was perpetrated in the Boke area of Guinea by five Portuguese patrol boats against the Guinean trawler Patrice Lumumba, which was loaded with cargo and passengers. In this open aggression a school teacher was killed and three civilians were wounded.
225.	On 15 December 1969 the Security Council, acting on the request of my Government, met after a new, cowardly aggression had been perpetrated by the Portuguese colonial army against the sovereignty and territorial integrity of our country.
226.	The violations of our air space continued and are still continuing. On 21 September 1971 two Portuguese aircraft of West German manufacture flew over the zone of Foulamory, which is located in the region of Gaoual, in the northwestern part of our country.
227.	One year ago the delegation of which I am the head informed the twenty-fifth session of the General Assembly on 2 October 1970 of preparations for an aggression against my country by Portugal, supported by its NATO allies, an aggression which was to be launched from occupied Guinea (Bissau).
228.	Despite the various appeals of my Government to the United Nations to force the Portuguese Government to put an end to this long series of misdeeds and infamous crimes, an astonished world was to learn that on 22 November 1970, operating from Guinea (Bissau), a Portuguese fleet
6 Sixth session of the Assembly of Heads of State and Government of the Organization of African Unity, held at Addis Ababa from 6 to 10 September 1,969.
disembarked on the shores of the Guinean capital, and several hundred Portuguese commandos and mercenaries attempted to repeat, in the twentieth century, the gunboat policy by which Europe conquered Africa, Asia and Latin America.
229.	The Security Council, which met in emergency session on the very day of the aggression at the request of my Government, decided in its resolution 289 (1970), to send a fact-finding mission to Conakry to study the situation on the spot.
230.	Allow me to recall the concisions of the report of the Security Council Special Mission to the Republic of Guinea:
"From the information received and the observations made by the Special Mission during its visit to Guinea an outline of the events of 22. and 23 November 1970 clearly emerges.
"During the night between 21 and 22 November a naval force appeared off the coast of Conakry. It consisted of two troop-carrying ships described as being of the type known as LST during the Second World War, as well as three or four smaller patrol boats.
"In the early hours of 22 November troops were taken ashore in a number of motorboats. The strength of the invading force seems to have been between 350 to 400 men. They wore uniforms resembling those used by the army of the Republic of Guinea, without any insignia, except green armbands. They were armed with infantry weapons, including bazookas and mortars.
"The force split into several groups. Some of the groups were assigned to strategic points in Conakry, such as army camps, the airport and the electric power station. One group demolished the summer residence of the President of the Republic of Guinea, while another made an abortive attempt to assault the presidential palace. The headquarters of the PAIGC  was also attacked. The invaders occupied an army camp in which Guineans imprisoned for activities directed against the Government, as well as the Portuguese captured in the fighting with the PAIGC, were being held; the [Portuguese] prisoners were released and some of them... were apparently taken back to the ships. The motorboats were seen to make frequent trips between the ships and the shore.
"Fighting continued at various points in the city until the morning of 23 November, after which the raiders withdrew to their ships and departed. The number of casualties is not known to the Special Mission with any degree of certainty. According to the Guinean authorities, over 100 attackers are being held as prisoners.
"The operation seems to have been well planned and
carried out with professional skill and precision	The
attack against the residence of the President of the Republic of Guinea, coupled with the freeing of the Guinean prisoners, supports the belief expressed by the representatives of the Government of the Republic of 
Guinea that one purpose of the attack was to overthrow the Government and replace it with dissident elements....
"Regarding the origin of the invasion, the use of naval ships indicated that an external power was involved. The representatives of the Government of the Republic of Guinea had no doubt that this power was Portugal. This view was supported by information from other sources, including the prisoners interviewed by the Special Mission, as well as eyewitness accounts of independent observers and material evidence,
"After a thorough analysis of all the material it has gathered concerning the external, armed attack launched from the sea against the Republic of Guinea, the Special Mission has reached the considered opinion that:
"(a) The ships used to transfer the invading force to Guinean waters were manned by predominantly white Portuguese troops and commanded by white Portuguese officers,
"(b) The force consisted of units of Portuguese armed forces... under the command of the regular white Portuguese officers, as well as of a contingent composed of dissident Guineans trained and armed on the territory of Guinea (Bissau).
"In the beet judgment of the Special Mission, the invading force was assembled in Guinea (Bissau). The invasion of the territory of the Republic of Guinea on 22 and 23 November was carried out by naval and military units of the Portuguese armed forces, acting in conjunction with Guinean dissident elements from outside the Republic of Guinea." 
231.	Those are facts which prove that that aggression was by no means an accident and that it was as we have repeatedly stressed the result of an operation that was organized at great cost to wrest from free Africa one of its regions most committed to the anti-imperialist and anti capitalist struggle.
232.	However, the enemy who thought that the firing of cannons and machine guns would suffice to cause the downfall of an African regime underestimated the ability of our people to defend itself. Thus it was convinced that the Guinean people supported its cause and that it would suffice to land in order to elicit sympathetic demonstrations of support. Events showed that he had grossly miscalculated, because not a single man, woman or youth among the valiant people of Guinea came out in its favor. The fifth column, which was camouflaged in our ranks, was immediately neutralized by the people bearing arms.
233.	The report of the Security Council's Special Mission stresses, in paragraph 38, that "The operation seems to have been well planned and carried out with professional skill and precision". Indeed, according to documents taken from the prisoners, the plan of aggression of 22 November 1970 was called "operation 5535547071", the text, of which follows:
"First phase: logistic and tactical support. First by sea: Units 105223, throughout the entire first phase, will follow the routes for landing, furnishing protection and assistance if necessary. Once the objectives are attained by each group, two BA 12 landing craft will take to the port area of Conakry 500 men to obtain and strengthen control of strategic points.
"By land: points of departure two neighboring territories "Ranger units 5670 stationed in the areas will give all necessary support to the transport and infiltration
group	 300 men aboard camouflaged helicopters will
be ready to assist the northern group" starting from the same accomplice territories.
"Second phase:.. elements of the 1st and 3rd 'Mediterranean' parachute regiments will proceed at the request of the new government established immediately after the occupation of the various targets indicated in . the preceding plans. Fifteen minutes later a plane will arrive at the Conakry airport with the members of the new government, who will ask certain Powers... for military assistance to disguise the external military intervention, The new government will immediately be recognized... thus conferring a legal character on the operation.
<c
...
"Composition: 2 naval groups, 3 land groups from outside, and staff group will take part in the operation. First phase:... 2 land transport convoys from outside, 5 automobile transport convoys from within.... the general mission: internal opposition to the regime established by Sekou Toure, bound up with the interests of the free world, has given hope to the NSA... regarding the possibility of setting up in place of the present Government a nationalist government favorable to the interests of the Western world.
"This plan was drawn up through the special services of Portugal and with the full cooperation of friendly countries.
"... Bases of support as well as economic resources called for by the forces of political opposition in Guinea were planned to facilitate the work of certain officers and the acquisition on the spot of additional means of action requested in note 63870, which was received through Senegal.
"The general missions are as follows:
"(a) Transport groups: stationed in landing and frontier areas;
"(b) Reception groups: setting up a radio and protective unit to assure maximum safeguards for frontier crossings and landings;
"(c) Action groups: group A: occupation and control of Boke and Labe, together with the airports and public
services; after the arrival of the naval group; defense of the points indicated on the detailed maps must be guaranteed not only during the occupation of the targets at Conakry, but until such time as complete and total mastery of the situation in the country is achieved. Group B: occupation, control and defense of the civilian and military targets indicated on the pertinent maps. The principal objective is control of the airports and public services at Kankan, N'Zerekor and Kissidougou in Lower Guinea and in Upper Guinea'Group C: landing points; Dubreka, Boffa and Forecariah. Immediately thereafter, organization of various commandos in a pincer movement towards the capital. For achieving the objectives assigned to each group, priority is given to the occupation of public establishments and local airports with immediate neutralization of local police and military forces and the arrest of prominent persons> in accordance with document No, 11. Point of departure for the naval uni( Guinea (Bissau) Orange Naval Base,
"For Group A, point X2,... Mobile command post 5375 on the general operations map prepared by Eduardo da Silva> approved by Watson." 
234. The new plan against the life of our people is as follows:
"First: infantry to operate in coastal Guinea, starting from Buba that is an island in Guinea (Bissau)by motorized transport through Kandiafara, Kaluka, to reach Boke and occupy it> taking any action necessary. (Boke is the bauxite area, with large companies operating there.) They were to occupy Boke, for further action, first against Kindia, operating from Diaka, Dirota, Linguinal, Fria and Tondon cutting off Kindia and preventing the troops from the interior from reinforcing Conakry.
"Second, an attack on Conakry, along the Boke line, by air and sea Boki, Boffa, Dubrdka, kilometer 36 to cut off the special area of Conakry up to kilometer 36 and to occupy the city in collaboration with parachute elements in the Gbessia sector and with naval forces.
"...when Conakry is occupied, these troops are to occupy the north and act as reinforcements. These troops from Senegal leave a part of Beli (Guinea (Bissau)) by motorized vehicle, and by way of Lagui, Koumbia, Gaoual, Seriba, TianguelBory, reach Labe and occupy it With a view to further actions, principally against Conakry and then against Kankan. These troops are to link up with, elements from Kadara, on the frontier with Guinea (Bissau).
"Thirdly, infantry operating in Upper Guinea, coming from Somotou in Guinea, and by motorized vehicle to Kankan through Saladou, Tiriru, Mandiana, occupying it and linking up with the occupation troops in Middle Guinea (at Labe) through Kankan, Kouroussa, Banko, etc.
"Naval forces: three groups of ships to sail from Bissau, in close formation. Arriving at Rio Nufiez (near Boke), two groups to continue out at sea southward in the area of latitude 920 North and longitude 1510 West. The third group skirts the coast at a distance of about 40 or 50 kilometers and heads towards Conakry. This third group will consist of light warships and landing craft carrying troops and material. The first two groups, with the above mentioned coordinates, set their course for Conakry. Arriving at a point about 60 kilometers from Conakry, they separate, the first continues on to Conakry, and the second heads for the southern frontier to break up any counterattack coming from Sierra Leone or from the southern frontier. This group could, if there were no intervention troops, give support to the groups attacking Conakry. The group going directly to Conakry could provide support or reinforcement.
"Air forces: two groups, one for reprisals, to go about attacking various points and towns and creating havoc -a group for reprisals and intimidation; the other group, for airborne troops, transported by air from Kthio Guinea (Bissau), to head for Conakry on the line of Boffa, coordinates 940 latitude North, 1420 longitude West. The reprisal group continues on to Conakry to carry out its mission. The second group, airborne and airlifted, occupies the airport at Gbessia and cuts off the Conakry airport and the Alpha Yaya camp, and isolates the Conakry peninsula by surrounding it."
From a curtain border'Ytfy with airborne and airlifted troops, take the Faranah airport and occupy it for logistic purposes; (b) counter any operations from Sierra Leone and Liberia and provide any support that might be needed for the troops at Kindia and Conakry." 
235.	On 3 August 1971, the authorities of my country intercepted a number of messages which were exchanged between two staff headquarters of the Portuguese colonial army relating to the implementation of the new plan. The Guinean delegation to the United Nations reported this matter immediately to the Security Council, which decided to send a mission to Conakry In order to consult the Guinean Government on its complaint.
236.	In the view of my delegation, this conflict between Portugal, a Member of the United Nations, and Guinea, another Member of the United Nations, involves a very broad field of considerations which include the fundamental question of decolonization and the overt policy of aggression of Portugal against the neighboring African States committed to the implementation of General Assembly resolution 1514 (XV).
237.	The role of the United Nations is to maintain international peace and security and, under Article 1 of the Charter, "to take effective collective measures for the prevention and removal of threats to the peace, and for the suppression of acts of aggression or Other breaches of the peace".
238.	My Government has stated its faith in the United Nations, and it expects the United Nations to use the powers available to it under the Charter in order to thwart the threat of aggression which is at present facing our country. The provisions of Articles 39 and 41 of the Charter call for the adoption of measures against States which have undertaken acts of aggression. These provisions are clearly relevant to this subject. Furthermore, in accordance with the wish expressed by the General Assembly at its twenty-fifth session, the United Nations must take appropriate measures within the framework of the application of sanctions, in particular measures designed to prevent delivery to Portugal of all types of weapons.
239.	Our country states solemnly that it is ready as it was on 22 November 1970 to crush any aggression no matter whence it comes and to defend on its own soil the dignity and personality of Africa to the last Guinean.
240.	By inflicting on the mercenaries a well-deserved lesson, the Guinean people implemented, Oil 22 November 1970, this important statement of President Ahmed S&kou Tourg:
"Let the enemies of Guinea make their plans; let them sharpen their weapons of destruction;!"* them place their rockets, their bombs, their ships and their ill-gotten gains at the disposal of those who are against Guinea, not one inch of the sovereignty of our country will be yielded to them.
"From now on, the independence of Guinea is a fact and will remain so. Having now become a nation, a people, a conscience, a personality and hence a force, the democratic people's Republic of Guinea, which has irreversibly committed itself to the revolution, has totally and definitively reconquered the right to life and to freedom and the capacity to take part, with an ever increasing power of action, in the building of a new world."
241.	The decolonization of vast territories in the world, and especially in Africa; the strengthening of the policies of white supremacy in southern Africa, linked to the growing development of the inhuman practices of apartheid in the South African Republic; and the tension which prevails in the Middle East, and the war imposed on the peoples of Asia by imperialism, the questions relating to the universality of our Organization, the preparations for complete and general disarmament, the question of the human environment, the codification of the law of the sea, the implementation of the International Development Strategy all these matters are part of mankind's concerns today.
242.	Africa is the only continent where the worst type of colonialism still exists. Indeed, for more than 10 years the peoples of Angola, Mozambique and Guinea (Bissau) have suffered from barbarous colonialism, the colonialism of Fascist Portugal, which henceforth owes its survival only to the massive assistance provided by its NATO allies.
,243. However, the freedom fighters, thanks to their determination to free themselves from the Portuguese colonial yoke, are winning victories every day, victories leading to the goal of national liberation. At this time, therefore, the world's conscience is asking how Portugal, which is so underdeveloped, can carry out such a policy of military aggression against so many African States in
systematic violation of resolutions of the General Assembly and the Security Council. And it is here, in the view of my delegation, that the full responsibility of NATO is involved since the maintenance of Portuguese colonialist domination in Africa is due to the aid given by NATO to the Lisbon  Government.
244.	This is why Guinea is convinced that the efforts of our Organization in the matter of decolonization will be futile as long as the NATO Powers are not made to face their responsibility by the United Nations.
245.	The dispute which pits our continent against South Africa and the Rhodesia of Ian Smith is a conflict the dimensions of which are as well known as its objectives.
246.	It suffices merely to recall the true context of this conflict, for it represents a new form of imperialism which some are seeking to impose on the southern part of Africa.
247.	While the era of colonialist expansion was marked by confrontations between coJ,o*iial empires as a result of which certain possessions simply changed hands and names, today, on the other hand, in the southern part of Africa, the former colonial Powers, having lost their empires, are resolved to keep their hold on South Africa so that they can integrate it into the Western defense system for the purpose of maintaining white supremacy in the southern part of Africa.
248.	For this purpose, the imperialists have found, even in Africa itself, agents who advocate some kind of a dialog with the South African enemy.
249.	My Government has taken a clear, precise and unambiguous position in this regard. We reject any policy that involves a rapprochement with South Africa, that would tolerate its policy of racial discrimination, even if such policy is that of a country of the African continent. The democratic and popular Government of Guinea considers that to be a policy of high treason against Africa and against the South African freedom fighters. We regard as Reason any dialog with the illegitimate Pretoria Government for the obvious reason that the heroic struggle being carried on by the African peoples in that country falls within the framework of Africa's battle to recover its dignity, justice and its own personality.
250.	With respect to Rhodesia, we have always asserted, and we assert now, that only armed force can put an end to Ian Smith's revolt, all the more so since the British Government, through its complicity, is no longer able to bring about the adoption of constitutional measures for transferring the power in Southern Rhodesia into the hands of the maj ority population of that country.
251.	We deplore the farce that has been called an "economic blockade of Rhodesia". In this connexion, my delegation decries, denounces and condemns all forms of economic, military and other aid afforded to the colonialist and racist regime of Ian Smith. We likewise regard any sale of arms to South Africa as an antiAfrican act and we urgently appeal to France to refrain from building factories that would make possible the manufacture of Mirage aircraft in that country. 
252.	The International Court, requested by the Security Council in its resolution 284(1970) to give an advisory opinion on the legal consequences of South Africa'?,, presence in Namibia, by 13 votes to 2 rendered its judgment by declaring South Africa's presence in Namibia illegal, As a result of the decision, the United Nations must assume its responsibilities all its responsibilities as regards tin's problem. It goes without saying; what is more, that all diplomatic and other missions to Namibia should deal with the authorities of that country and not with the Pretoria Government.
253.	The Middle East is another source of deep concern for my delegation, On 5 June 1967, in violation of Article 2, paragraph 4, of the Charter, a State, Israel, committed one more treacherous aggression in its long list of aggressions against three Arab States. The consequences of that aggression have not yet been eliminated, despite the unanimous adoption of Security Council resolution 242 (1967) formulated, decided and imposed by those who are commonly called the "guardians of the world's conscience" in matters of international peace and security by virtue of the Charter. Those consequences are the cause of the grave and dangerous tension that prevails in that region,
254.	The fact is that today the State of Israel in seeking to bring into being plans that have been contemplated ever since 1919 by the world Zionist organization. As events have since shown, the invasion and the refusal to evacuate the occupied territories fit perfectly into those plans.
255.	The area of the territories at present occupied is four times as great as that envisaged in 1947 by the United Nations plan [resolution 281 (II)j and the plan of expansion, The territorial area occupied today Is several times larger than the territory envisaged in the Zionist plan of 1919.
256.	My delegation is convinced that the plot hatched by international imperialism acting in concert with Zionism is to impose on the Arab nation the reality of Israel, with all that entails of usurpation, arbitrary action and violation of human rights,
257.	Israel's stubborn refuse to evacuate the illegally occupied Arab territories that it seized in its aggression of 5 June 1967 shows how unstable is the peace in the Middle East area.
258.	Thus, in the view of my delegation, any effective solution of this crisis must take into account the Palestinian element.
259.	The Republic of Guinea, true to its anti-imperialist policy, reaffirmed before this Assembly its full support for the Arab peoples in their just and legitimate claims for a Palestine with all its legitimate and inalienable rights to freedom and independence restored.
260.	With regard to VietNam, how can we refrain from expressing our deep concern over the dirty war imposed by imperialism on the valiant VietNamese people? We hail with respect and admiration the heroic peoples of VietNam, Cambodia and Laos, who every day are inflicting cradling defeats on the American forces and their allies.
261,	Our delegation supports and approves without reservation the seven-point proposal of the Provisional Revolutionary Government of South VietNam.
262,	We do hope that the United States will finally come to understand the necessity of unconditionally and totally withdrawing its forces of aggression so that the VietNamese people may settle their own problems among themselves,
The same applies to the question of Korea, It is high time indeed that the United Nations troops were withdrawn from that territory and the courageous people of that divided country be allowed to settle their own internal problems with no outside interference,
264.	This year too, even more than in preceding years, my delegation is deeply concerned over the absence from the United Nations of the powerful and peaceful People's Republic of China.
265.	That great Power, the most populous in the world with its 750 million inhabitants about a quarter of all mankind a founding Member of the United Nations, owing to systematic maneuvers has, since 1949, been denied the seat to which it is fully entitled. To try to entrust to the Chiang Kaishek clique the representation of the Chinese people is nothing less than stubbornly and deliberately to disregard, in absurd and dangerous fashion, historic realities.
266.	For years my Government has constantly denounced the hostile, discriminatory policy adopted towards the legitimate Government of China, the only true representative of the great Chinese people, which has on so many occasions given concrete proof of its love for peace and its desire to contribute to the political, economic, social and cultural development of the world of today.
267.	The United Nations has a duty to put an end to this inadmissible and dangerous situation, which some wish to foist on the world in unprincipled fashion in order to implement a policy that has been disavowed by the peoples concerned.
268.	My Government hopes that this year the General Assembly will decide to restore to the People's Republic of China its legitimate rights as the sole representative of China in the United Nations and to expel forthwith the representatives of Chiang Kaishek from the seat they have been illegally occupying in the United Nations for over 20 years.
269.	My country is deeply committed to the effective achievement of general universal disarmament, and we feel that only that form of disarmament will make it possible to achieve true peace-not peace that can best be described as a state of non-war. Thus my delegation will support any proposals aimed at ensuring the participation of all countries in the solution to this problem.
270.	The question of the human environment, that is, of the quality of life on the planet, is also a matter of deep concern to my delegation. We believe the gravity of the problem of the environment results from the difficulties encountered by the developing countries in proceeding towards their rapid industrialization. Consequently, any useful dialog among the developed and developing countries aimed at averting this danger should take full account of the responsibility devolving upon the more favored countries.
27 L International cooperation is a historic necessity today. Therefore it should lead nations to assist each other in improving their material situation. However, this cooperation if it is to benefit all concerned must be based on the principles of equality and respect for the dignity and worth of all parties.
272 Today, no nation and no people, however developed it may be, can do without such cooperation without harming its own future, for the will to cooperate broadens the possibilities for economic, intellectual, moral and political development. And the natural consequence of this trend is to strengthen the ties of brotherhood amongst men. My delegation feels that, after the adoption of an International Development Strategy and the approval of a general preferential system, the activities of United Nations development machinery should be aimed at the adoption of practical measures to implement decisions taken on the subject.
273.	In this respect, at its twenty-sixth session the General Assembly should set forth guidelines for the use of the third session of the United Nations Conference on Trade and Development.
274.	In my delegation's view, resolution 2749 (XXV) of the General Assembly, concerning the Declaration of Principles Governing the Seabed and Ocean Floor, and the Subsoil Thereof, beyond the Limits of National Jurisdiction, represents a step forward within the framework of efforts being undertaken by the international community to achieve harmonious development of the law of the sea and the seabed.
275.	A number of delegations rightly considered the twenty-fifth session of the General Assembly to be a session for the evaluation of problems still facing our international Organization. For that reason the twenty-sixth session of the General Assembly should be one of bold decisions taken with the purpose of enhancing the effectiveness of the role of the United Nations.
276.	For, indeed, if the purpose of this Organization is to reflect trends in the world of today it also has the responsibility of promoting continued progress. Therefore, in my; Government's view, the Assembly at its twenty-sixth session should aim at the following:
(a)	Strengthening the role of the United Nations with regard to the solution of international problems;
(b)	Achieving universality for the Organization, having regard for the urgent need to restore to the People's Republic of China its lawful rights in the United Nations;
(c)	Strengthening the roles of the General Assembly and the Security Council, at the same time fostering close cooperation between these bodies in order to safeguard peace and security;
(d) Ensuring the greatest possible participation of Member States on a basis of equality and equitable geographical representation with respect to the adoption of decisions dealing with the achievement of the purposes and principles of the international Organization.
277.	Those are the general considerations that guide our delegation in its study of the important items on the agenda of this twenty-sixth session.
278.	I should like now to perform a very pleasant duty. I have been authorized by the President of the Republic of Guinea, Ahmed Sekou Toure, to extend, on behalf of the people and Government of Guinea, deepest thanks and warmest congratulations to SecretaryGeneral UThant, whose high moral and human qualities and whose lofty sense of human dignity and justice have won for him the admiration and respect of the entire international community.


